This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-0451
                                     A15-0479
                                     A15-1399

                      In the Matter of the Welfare of the Children of:
                                 C.L.T. and J.T., Parents.

                                 Filed February 22, 2016
                                        Affirmed
                                     Chutich, Judge

                              Chisago County District Court
                                File Nos. 13-JV-14-314;
                                          13-JV-13-281

Dorothy M. Gause, Dorothy M. Gause, LLC, Stillwater, Minnesota (for appellant mother)

Gregory J. Schmidt, Bayport, Minnesota (for appellant father)

Jodi L. Proulx, Hugo, Minnesota (for appellant children)

Maureen Caturia, Assistant Chisago County Attorney, Center City, Minnesota (for Chisago
County Health and Human Services)

Charlene Larsen, Cambridge, Minnesota (Guardian ad Litem)


       Considered and decided by Cleary, Chief Judge; Reilly, Judge; and Chutich, Judge.

                         UNPUBLISHED OPINION

CHUTICH, Judge

       In these consolidated appeals, appellants mother and father, C.L.T. and J.T.

respectively, and two of their children, V.T. and D.T., challenge the termination of parental
rights to all four of the family’s children. In addition, C.L.T. challenges the district court’s

denial of her post-trial motion seeking a new trial because of alleged ineffective assistance

of trial counsel. Because the district court did not err in denying C.L.T.’s motion for a new

trial, because the district court’s finding that a statutory ground for termination exists is

supported by clear and convincing evidence, and because the district court did not abuse

its broad discretion in finding termination to be in the children’s best interests, we affirm.

                                           FACTS

       This case arises from a petition to terminate C.L.T’s and J.T.’s parental rights.

C.L.T. and J.T. have four children: V., 14 years old; D., 11 years old; A., 8 years old; and

R., 5 years old.1 At the time of trial, C.L.T. and J.T. were married.

       The parents each have a lengthy history of incarceration, chemical-dependency

treatment, relapse, and involvement with county child-protection services. When living in

the community, C.L.T. and J.T. do not share a home but share caretaking responsibilities

for the children. The parties agree that C.L.T. has been the parent primarily responsible

for the children’s care. The relevant family history follows.

       J.T.

       J.T. is addicted to prescription pills and methamphetamine. He began abusing drugs

as a teenager and has attempted chemical-dependency treatment at least 16 times. J.T.’s

drug use and reports of his domestic violence first drew the attention of Hennepin County

child-protection services to the family in September 2004. When Chisago County first


1
  By virtue of their ages, V. and D. are parties to this appeal. See Minn. Stat. § 260C.163,
subd. 3(b) (2014).

                                               2
opened a child-protection assessment for the family in February 2012, J.T. was in prison.

He was released in December 2012. Between then and the termination trial beginning in

January 2015, he had attempted at least five different chemical-dependency programs, of

which he successfully completed one. At least three of these programs discharged him

unsuccessfully as a result of attendance issues or positive drug tests.

         Despite his treatment efforts, the record reveals at least seven documented incidents

of J.T.’s drug abuse throughout the county’s three-year involvement with the family. In

November 2013, he arrived for a scheduled, unsupervised visit with the children under the

influence of drugs.

         J.T. has overdosed at least three times in his life, the last of which occurred shortly

before the termination trial, causing him to become comatose and hospitalized. Because

of this overdose-related hospitalization, he was absent from the first day of the termination

trial.

         C.L.T.

         Throughout Chisago County’s three-year involvement with the family, C.L.T

experienced repeated trouble with methamphetamine abuse. She has attempted chemical-

dependency treatment at least five times since the county’s intervention. Although she

successfully completed two chemical-dependency treatment programs, she relapsed after

both. Since May 2012, C.L.T. reportedly relapsed on methamphetamine at least four times

and missed scheduled urinalyses on several separate occasions. Additionally, the county

received numerous unsubstantiated reports of drug use at the family home.




                                                3
       The most troubling relapse occurred the night before a critical court date in the child-

protection case, at which the county intended to dismiss the case.              After finding

methamphetamine at J.T.’s house, C.L.T. brought it home with her and used it once the

children were asleep; the next morning, she drove to court with three of her children and

appeared for the hearing under the influence of methamphetamine.

       Related to her drug use, C.L.T. has been incarcerated on several occasions

throughout the county’s involvement with the family. In May 2012, she was arrested and

pleaded guilty to a burglary charge, for which she served approximately one month in jail.

She incurred four drug-related probation violations, requiring jail time, before she was

ultimately returned to jail in August 2014, to serve her full burglary sentence.

       Chisago County Health and Human Services Involvement

       The county initially intervened with the family in February 2012, and again in April

2012, because of allegations of educational neglect; V. and D. each had accumulated over

seven unexcused absences from school. C.L.T. voluntarily accepted services from the

county, and the children’s school attendance improved.

       The county first placed the children in foster care in May 2012, creating a voluntary

out-of-home-placement plan for the family. In July 2012, C.L.T. entered full-family foster

care with the four children. In late February 2013, with the assistance of the county, C.L.T.

and the children moved into independent housing. The family continued to receive

voluntary services from the county. In April 2013, upon C.L.T.’s probation violation, the

county placed the children in the care of J.T. and family friends




                                              4
       In June 2013, C.L.T and the children returned to independent housing. In August

2013, however, the county filed a child in need of protection or services petition for the

four children upon reports that C.L.T. was returning to jail. The county placed the children

in a second foster home, and both parents entered admissions to the petition. While the

children were still in foster care in October 2013, the county created an out-of-home-

placement plan for both parents.

       The county returned the children to the parents in February 2014, for a home visit

and created a trial-home-visit plan for the parents in March. In May 2014, C.L.T. and the

children were evicted from their apartment and entered the New Pathways shelter; the

county returned the case to protective supervision. Upon C.L.T.’s August 2014 arrest,

related to her appearance in court under the influence of methamphetamine, the county

placed the children in a third foster home, where they remained at the time of trial.

       Termination of Parental Rights Trial

       The county filed a petition to terminate J.T. and C.L.T.’s parental rights on

November 13, 2014, and trial began on January 26, 2015.

       At the two-day trial, Andrea Thompson, the Chisago County social worker assigned

to the family’s case, testified on behalf of the county about her three-year involvement with

the family. She emphasized concerns for the lack of stability in the family, homelessness,

chemical use, prior reports of domestic violence, the children’s unexcused absences from

school, and the mental health of the parents and children.

       Thompson testified about the services that the county provided for the family

throughout its lengthy involvement. She noted that all versions of the out-of-home-


                                             5
placement and trial-home-visit plans created for the family recommended the parents work

toward the following objectives to correct the conditions leading to the out-of-home

placement: (i) obtain chemical-use assessments, (ii) attend AA/NA meetings, (iii) maintain

sobriety and provide random urinalysis tests, (iv) obtain psychological evaluations,

v) manage their mental health, (vi) obtain stable housing, (vii) obtain employment,

(viii) obtain medical assistance, (ix) attend the children’s appointments, (x) complete a

parenting assessment if requested, (xi) complete parenting classes if requested,

(xii) comply with any relative search, (xiii) sign any necessary releases, and

(xiv) demonstrate the ability to co-parent.

       Thompson expressed ongoing doubt about C.L.T’s ability to remain sober outside

of a treatment environment. She additionally noted that J.T. did not begin working toward

the objectives of his out-of-home-placement plan until December 2014. She reported that,

although the children missed their parents, particularly C.L.T., they were “generally doing

very well” in their third foster home. She testified that, during the county’s three-year

involvement with the family, the children had attended four different schools and moved

eleven times. Because of the length of time the children had been out of the home, the

number of moves and placement changes they had endured, and the length of time that the

county had been offering services to the parents without significant correction, she

recommended termination of parental rights.

       C.L.T.’s testimony confirmed many of the details of Thompson’s testimony. She

admitted to several relapses but testified that she believed her current treatment would

result in long-term sobriety. She additionally testified that she intended to divorce J.T.,


                                              6
noting his negative impact on her sobriety. Additionally, V. and D. testified that they did

not want their parents’ rights to be terminated.

       W.F.G., the children’s current foster parent, testified about the children’s current

engagement at school and activities at home. She stated that the three oldest children were

attending personal therapy and that the youngest was also recently assessed for personal

therapy. Though W.F.G. noted that the children had a bond with both parents, particularly

with C.L.T., she testified that they had been asking about their parents less and adjusting

well to their foster placement. Further, the youngest child, R., had taken to calling her

“mom.”

       Finally, the recently appointed guardian ad litem testified that, from her review of

the family’s case, she also supported termination. At the close of trial, the district court

requested written closing arguments from all parties.

       Following trial, the district court ordered both parents’ rights to their children

terminated. Through their respective appointed counsels, J.T. and V. and D. timely

appealed the termination.

       C.L.T., meanwhile, moved for a new trial on ineffective-assistance-of-counsel

grounds. This motion did not extend the time to appeal the underlying February 27, 2015

order terminating parental rights, however.        After this court stayed the father’s and

children’s appeals pending disposition of C.L.T.’s new-trial motion, the district court

accepted jurisdiction, considered C.L.T.’s motion, and then denied it. The district court

concluded that, although her trial counsel’s performance fell below an objective standard

of reasonableness, C.L.T. had not shown that the outcome would have been different if not


                                             7
for counsel’s errors. C.L.T. filed a notice of appeal from the district court’s order denying

her motion for a new trial.

       This court dissolved the stay and consolidated the three appeals, permitting C.L.T.

to file a principal brief. Once filed, the county moved to strike portions of C.L.T.’s brief

that exceeded the scope of her appeal and all facts outside the record. By order dated

December 1, 2015, this court granted the county’s motion in part, limiting C.L.T.’s appeal

to the denial of her motion for a new trial. The parents and their two oldest children now

appeal.

                                      DECISION

                                    I.     Due Process

       C.L.T. argues that she was deprived of a full and fair hearing by ineffective

assistance of her trial counsel because his preparation for trial was inadequate, he failed to

present evidence or witnesses on her behalf, he elicited insufficient testimony from her on

direct examination, he failed to object when improper exhibits were introduced, and he was

unfamiliar with the case. She contends that these deficiencies, in conjunction with the

district court’s delay in appointing appellate counsel and ineffective assistance of appellate

counsel, deprived her of due process. V. and D. contend that the denial of their mother’s

due-process rights deprived them of due process as well. Even presuming that the

performance of C.L.T.’s counsel’s was inadequate, these due-process claims cannot

succeed because C.L.T. has not shown that she was prejudiced by counsel’s deficient

representation.




                                              8
       The parent-child relationship is a fundamental right protected by substantive due

process. In re Welfare of Children of B.J.B., 747 N.W.2d 605, 608 (Minn. App. 2008).

“The applicable due-process standard for juvenile proceedings is fundamental fairness.”

Id. (citing McKeiver v. Pennsylvania, 403 U.S. 528, 543, 91 S. Ct. 1976, 1985 (1971)).

       Minnesota law entitles parents to effective assistance of counsel at a termination

hearing. Minn. Stat. § 260C.163, subd. 3(a) (2014). Appointed counsel in termination

proceedings must meet minimum qualifications established by the Judicial Council. Id.,

subd. 3(g). If a district court cannot find an attorney who meets these qualifications, it may

appoint another attorney whom it determines to be otherwise competent. Id.; see also

Minn. Judicial Council, Minnesota Judicial Branch Policy 604: Qualifications for

Attorneys Appointed by the Court to Represent Parents, Guardians, and Legal Custodians

in Juvenile Protection Matters (June 1, 2013).

       Minnesota courts have adopted the Strickland standard for ineffective assistance of

counsel. See Gates v. State, 398 N.W.2d 558, 561 (Minn. 1987) (citing Strickland v.

Washington, 466 U.S. 668, 694, 104 S. Ct. 2052, 2068 (1984)); In re Welfare of L.B., 404

N.W.2d 341, 345 (Minn. App. 1987) (applying the Strickland standard in juvenile-court

proceedings). Under the Strickland standard, a complainant must show that “trial counsel

was not reasonably effective and that ‘there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.’”

L.B., 404 N.W.2d at 345 (quoting Strickland, 466 U.S. at 694, 104 S. Ct. at 2068).

       In State v. Rhodes, the Minnesota Supreme Court elaborated:




                                              9
              A reasonable probability means a probability sufficient to
              undermine confidence in the outcome. Thus, we have said that
              under the prejudice prong, a defendant must show that
              counsel’s errors actually had an adverse effect in that but for
              the errors the result of the proceeding probably would have
              been different. The reviewing court considers the totality of
              the evidence before the judge or jury in making this
              determination. We need not address both the performance and
              prejudice prongs if one is determinative.

657 N.W.2d 823, 842 (Minn. 2003) (quotations omitted). Because ineffective-assistance-

of-counsel claims involve mixed questions of fact and law, this court reviews them de

novo. Id.

       We are troubled by the quality of representation that C.L.T. received at the

termination trial. Despite being appointed sufficiently in advance of trial, and despite being

granted a continuance to prepare for trial, C.L.T.’s counsel spoke with her only twice

before trial, for no more than fifteen minutes each time. He shared no discovery with her,

failed to provide her with copies of the county’s exhibits, did not ask her if she had

witnesses to call, and failed to inquire into any potential evidence on her behalf.

       Additionally troubling is that her trial counsel withdrew from representing C.L.T.

before his obligation to her was complete without advising her to seek alternative counsel.

Moreover, her substitute counsel, appointed on the final day of the period in which to

appeal the termination of parental rights, was unable to file a timely notice of appeal.

       Even presuming that C.L.T. has established that her counsel’s performance was

deficient, however, the totality of evidence before the district court shows that she has not

established the required prejudice. See id. At the post-trial-motion hearing, C.L.T. testified

that she would have called four witnesses at trial if given the opportunity. The witnesses


                                             10
had known C.L.T. for between five months and four years and would have testified that

she was a good parent and that “[she] was staying clean.” Additionally, C.L.T. proposed

introducing documentation of her inpatient treatment at the time of trial and her separation

from J.T.2

       This offer of proof falls short of showing that the outcome of trial would have been

different had these four witnesses testified and had treatment records been entered into

evidence at trial. Critically, C.L.T. did not present any new facts that would have emerged

if more effective counsel had represented her. The district court’s termination findings

acknowledged and accepted as true the very information that she proposed to present at a

new trial. For example, the district court acknowledged her parenting skills, finding that

she was a good parent when she was sober; it found, and we agree, “[t]his fact was not in

doubt.”

       Additionally, the district court summarized C.L.T.’s treatment progress at the time

of trial and her testimony that she had been separated from J.T. and planned to formally

divorce him once she had completed treatment; these facts were also undisputed and

accepted by the district court. None of her proposed evidence resolved the district court’s

chief concern that her extensive history of relapses showed that she could not stay sober in

the community for more than six months at a time. C.L.T. makes no assertion of how the

outcome of the trial would have been different if her attorney had been better prepared.


2
   Before the post-trial-motion hearing, C.L.T. offered additional information, including
the details of her treatment and the length of her sobriety following trial. Because this
additional information is outside the record, we may not consider it. See Minn. R. Civ.
App. P. 110.01.

                                            11
       In sum, C.L.T.’s proposed evidence does not “undermine confidence in the

outcome.” See Rhodes, 657 N.W.2d at 842. The record shows that the termination trial

included meaningful, detailed testimony from all interested parties, adequate cross-

examination of witnesses, and thorough consideration of all permissible evidence by the

district court. We conclude that C.L.T. was not denied due process by the alleged

ineffective assistance of her counsel, and the district court properly denied her motion for

a new trial. Because C.L.T. was not denied due process, the due process claims of the

children fail as well.

       In addition, C.L.T.’s claim of ineffective assistance of appellate counsel is

unavailing. Because the district court did not rule on this issue, we would typically decline

to consider this claim. Thiele v. Stich, 425 N.W.2d 580, 582 (Minn. 1988). But given the

gravity of the proceedings here, we will nevertheless consider the merits of her arguments

in the interest of justice. See Minn. R. Civ. App. P. 103.04 (providing for appellate review

of “any other matter as the interest of justice may require”). Because the Strickland

standard applies to this claim as well, C.L.T. must show “that ‘there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would

have been different.’” L.B., 404 N.W.2d at 345 (quoting Strickland, 466 U.S. at 694, 104

S.Ct. at 2068). As shown below in our discussion of the statutory grounds for termination,

which we analyze to address the appeals of the father and the two children, C.L.T. cannot

show the requisite prejudice to succeed on her claim of ineffective assistance of appellate

counsel.




                                             12
               II.    Sufficiency of the Evidence Supporting Termination

         An order terminating parental rights is reviewed “to determine whether the district

court's findings address the statutory criteria and whether those findings are supported by

substantial evidence and are not clearly erroneous.” In re Welfare of P.R.L., 622 N.W.2d

538, 543 (Minn. 2001). This court gives deference to a trial court's decision to terminate

parental rights but “closely inquire[s] into the sufficiency of the evidence to determine

whether it was clear and convincing.” In re Welfare of J.M., 574 N.W.2d 717, 724 (Minn.

1998).

         In reviewing a decision to terminate parental rights, this court determines whether

clear and convincing evidence supports at least one statutory ground for termination and,

if so, whether termination is in the best interests of the child. In re Welfare of Children of

R.W., 678 N.W.2d 49, 55 (Minn. 2004). Here, the county alleged, and the district court

found, that two statutory grounds for termination existed: failure to correct conditions

leading to the out-of-home placement and palpable unfitness to parent.

         A.    Failure to Correct Conditions Leading to Out-of-Home Placement

         Parental rights may be terminated based on clear and convincing evidence

               that following the child's placement out of the home,
               reasonable efforts, under the direction of the court, have failed
               to correct the conditions leading to the child's placement.

Minn. Stat. § 260C.301, subd. 1(b)(5) (2014). Upon a showing of the following four

factors, the district court will presume that the county’s reasonable efforts have failed:

               (i) a child has resided out of the parental home under court
               order for a cumulative period of 12 months within the
               preceding 22 months. In the case of a child under age eight at


                                              13
              the time the petition was filed alleging the child to be in need
              of protection or services, the presumption arises when the child
              has resided out of the parental home under court order for six
              months unless the parent has maintained regular contact with
              the child and the parent is complying with the out-of-home
              placement plan;
              (ii) the court has approved the out-of-home placement plan
              required under section 260C.212 and filed with the court under
              section 260C.178;
              (iii) conditions leading to the out-of-home placement have not
              been corrected. It is presumed that conditions leading to a
              child's out-of-home placement have not been corrected upon a
              showing that the parent or parents have not substantially
              complied with the court's orders and a reasonable case plan;
              and
              (iv) reasonable efforts have been made by the social services
              agency to rehabilitate the parent and reunite the family.

Id.

       The district court concluded that the county had proved by clear and convincing

evidence that reasonable efforts failed to correct the conditions leading to the children’s

placement. Tracking the statutory presumption factors, it noted that the children had

resided out of the home for a total of 18 of the 22 months preceding trial, the district court

approved the out-of-home-placement plans, the conditions leading to the out-of-home

placement had not been corrected, neither parent had shown an ability to maintain sobriety

outside of a treatment or incarceration setting, and neither parent had viable housing or

employment. The district court further concluded that the county had made reasonable

efforts to rehabilitate the parents and reunite the family.

       All appellants contend that the district court erroneously concluded that the parents

failed to correct the conditions leading to the out-of-home placement. Specifically, C.L.T.

challenges the establishment of factor (iii), regarding her compliance with the out-of-home-

                                              14
placement plan, J.T. argues that the district court erred by finding that chemical-

dependency-related neglect would continue indefinitely, and all appellants challenge the

establishment of factor (iv), regarding the county’s reasonable efforts toward reunification.

              1.     C.L.T.’s Compliance with the Out-of-Home-Placement Plan

       Noncompliance with a case plan is one way to prove a failure to correct conditions

leading to out-of-home placement under Minnesota Statutes section 260C.301, subdivision

1(b)(5)(iii). In re Welfare of Children of T.R., 750 N.W.2d 656, 663 (Minn. 2008). C.L.T.

emphasizes the statutory language governing out-of-home-placement plans, asserting that

the plans introduced into evidence at trial were neither signed nor adequately explained

and did not include a description of the services offered to, or requested by, the family. See

Minn. Stat. § 260C.212, subd. 1(b)–(c) (2014). By asserting these provisions, C.L.T.

appears to implicitly argue that, because not all aspects of the out-of-home-placement and

trial-home-visit plans adhered to statutory requirements, C.L.T. cannot be found in

noncompliance with the plans. These arguments are unavailing.

       Out-of-home-placement plans, including trial-home-visit plans, must be signed,

explained to the family, and include a description of services offered and requested. Id.

Thompson testified that, once established, each of the plans advanced the same objectives,

particularly maintaining sobriety, obtaining stable housing, and obtaining stable

employment.

       To be sure, the record shows that the out-of-home-placement plans created after

May 2012 do not identify the provider of the various services C.L.T. was to receive from

the county. Nor do they bear C.L.T.’s signature. They do, however, reflect various services


                                             15
and providers relating to the children’s needs, including counseling and after-school

programs.

       These circumstances, however, do not render the plans void nor moot C.L.T.’s

obligation under them. C.L.T. does not assert that because the plans lack that information

and her signature, they were invalid and, somehow, impossible to comply with. To the

contrary, her testimony at trial shows that she understood the terms of her plan and that she

received numerous services from the county, of which she availed herself throughout the

family’s involvement with the county. Moreover, she expressed no misunderstanding

about the services provided by the county, and she had ongoing contact with the county

social worker. Additionally, Thompson credibly testified that the family had ongoing

contact with the county and continued to receive the services described in the exhibits and

in testimony.

       C.L.T. does not dispute her obligations under the plan nor her actions, and the

district court’s findings on the matter are not clearly erroneous. Sufficient evidence shows

that, despite her best efforts, C.L.T repeatedly breached the terms of her out-of-home-

placement and trial-home-visit plans by failing to maintain long-term sobriety, stable

housing, and stable employment. Because she did not substantially comply with these

critical elements of the out-of-home placement plan, we presume that the conditions

leading to the out-of-home placement have not been corrected. See Minn. Stat. § 260C.301,

subd. 1(b)(5)(iii).

       Finally, turning to J.T.’s argument, he asserts that the evidence must show “that the

present conditions of neglect will continue for a prolonged, indeterminate period,” citing a


                                             16
termination case based on neglect of a child in foster care. See In re Welfare of Chosa, 290

N.W.2d 766, 769 (Minn. 1980); see also Minn. Stat. § 260C.301, subd. 1(b)(8) (2014).

Because the language on which he relies pertains to a different ground for termination that

the county did not allege in this case, it is inapposite here.

              2.      The County’s Reasonable Efforts Toward Reunification

       In any termination proceeding, the district court must make specific findings that

either “reasonable efforts to finalize the permanency plan to reunify the child and the parent

were made including individualized and explicit findings regarding the nature and extent

of efforts made by the social services agency to rehabilitate and reunite the family . . . .”

Minn. Stat. § 260C.301, subd. 8 (2014).

       Regarding the county’s efforts, the district court found that

              [t]he county has offered the family voluntary services,
              including two family assessments, provided voluntary case
              plans, provided out-of-home placement plans, provided
              voluntary foster placement for the Children, provided for a trial
              home visit for the family, conducted relative searches,
              arranged full family foster care, provided for visitations with
              the Children, counseling for the Children, arranging child care,
              ARHMS services, assistance with parenting education,
              transportation, support and housing, mental health referrals for
              the Parents and the Children, gas cards, referrals to a vehicle
              loan program, assistance in arranging transportation for the
              children, providing transportation for the Children personally,
              assistance in locating homeless shelters, provided safety plans,
              meetings with the Parents and foster family, assistance in
              arranging psychological exams and chemical assessments,
              assisting with arranging chemical treatment and other general
              child protection case management.

       Appellants challenge the adequacy and quality of the services offered by the county.

J.T. additionally contends that the county did not make reasonable efforts to reunite the


                                              17
family or to finalize an alternative placement home for the children. We agree with the

district court’s determination that the county provided reasonable efforts to the family.

       Sufficient evidence supports the district court’s summary of the services offered to

the family. Its findings reflected the testimony of all parties and the services detailed in

the out-of-home-placement and trial-home-visit plans, which were entered into evidence.

The social worker testified that she could not think of any additional services to offer the

parents, and the district court found that the county’s services had been “exhaustive.”

       Thompson’s testimony regarding the extent of the parties’ out-of-home-placement

and trial-home-visit plans belies J.T.’s assertion that the county failed to make reasonable

efforts to reunite the family. Addressing his assertion that the county lacked due diligence

in its search for an alternative family placement, Thompson testified credibly that the only

family member under consideration—the children’s paternal grandmother—had failed to

complete required procedural steps and was therefore not a viable placement option at the

time of trial. We conclude that, because the district court found the social worker’s

testimony credible, and its findings are not clearly erroneous, it did not err by finding

termination appropriate for failure to correct the conditions leading to the out-of-home

placement.

       Because clear and convincing evidence supports termination of parental rights for

failure to correct the conditions leading to out-of-home placement, we need not address

whether the parents are also palpably unfit to parent, the other basis upon which the district

court terminated their parental rights. See In re Children of T.A.A., 702 N.W.2d 703, 708

(Minn. 2005) (affirming termination of parental rights on one statutory ground).


                                             18
       B.      Best-Interests Analysis

       Upon proof by clear and convincing evidence of the statutory basis for termination,

the district court must also determine whether termination is in the best interests of the

children. Id. at 709; see also Minn. Stat. § 260C.511, subd. (b) (2014). Provided that the

district court finds termination grounds established, the children’s best interests “must be

the paramount consideration.” Minn. Stat. § 260C.301, subd. 7 (2014). If the interests of

the parent and children conflict, the children’s interests take priority. Id.

       The best-interests analysis “consists of weighing three primary factors: the child's

interest in maintaining the parent-child relationship, the parents’ interest in maintaining the

parent-child relationship, and any competing interest of the child.” In re Welfare of

M.A.H., 839 N.W.2d 730, 744 (Minn. App. 2013); Minn. R. Juv. Prot. P. 39.05, subd.

3(b)(3).    “Competing interests include such things as a stable environment, health

considerations and the child’s preferences.” In re Welfare of Children of K.S.F., 823

N.W.2d 656, 668 (Minn. App. 2012) (quotation omitted). “Finality is one factor to be

considered in determining a child’s best interests.” In re Welfare of Children of B.J.B., 747

N.W.2d 605, 610 (Minn. App. 2008).

       An order terminating parental rights must explain the district court’s rationale for

concluding that termination is in the child’s best interests. In re Tanghe, 672 N.W.2d 623,

625 (Minn. App. 2003). “Determination of a child’s best interests, however, is generally

not susceptible to an appellate court’s global review of a record,” because of the credibility

determinations involved and the multiple factors that must be weighed. Id. (quotation

marks omitted).     This court reviews a district court’s ultimate determination that


                                              19
termination is in a child’s best interest for abuse of discretion. In re Welfare of Children

of J.R.B., 805 N.W.2d 895, 905 (Minn. App. 2011), review denied (Minn. Jan. 17, 2012).

       Appellants contend that termination was not in the children’s best interests.

Specifically, they argue that the district court applied an improper standard to analyze the

children’s interests, V. may permanently prevent the children’s adoption, the children were

with their mother for a six-month trial home visit within the time during which they were

legally considered out of the home, and the guardian ad litem’s testimony cannot

reasonably be considered, given her limited involvement. The appellants’ arguments are

unavailing.

       Although the district court did not lay out the three general factors before

conducting its analysis, its list of factors was longer and more specific than the

considerations prescribed by the rules of juvenile procedure. See Minn. R. Juv. Prot. P.

39.05, subd. 3(b)(3) (prescribing considerations for the district court before ordering

termination). The district court’s analysis reflected a more detailed picture of the parties’

circumstances than that contemplated by the rules, to the parties’ benefit, and did consider

the relevant best-interest factors. In addition, the trial-home-visit period does not toll the

statutory time the children are considered to be out of the home. See Minn. R. Juv. Prot.

P. 42.01, subd. 4(c) (noting that a trial home visit counts toward the accumulation of out-

of-home placement time).

       The district court’s analysis expressly considered and weighed the children’s

preference, their bond with their parents, C.L.T.’s and J.T’s engagement as parents, and

the children’s bleak adoption prospects, yet still found that the children were better off


                                             20
placed in foster care indefinitely. Further, the guardian ad litem testified candidly about

her limited exposure to the family and qualified her testimony accordingly; the district

court’s findings reflected this qualification.

       Acknowledging J.T.’s bond with the children and the evidence of his positive

parenting skills when sober, the district court ultimately concluded that termination of his

parental rights was in the children’s best interests, citing J.T.’s “vast history of treatment

and relapse.”    Noting J.T.’s overdose-related absence on the first day of trial, his

homelessness, his unemployment, and his current placement in treatment, the district court

concluded that without termination, the “likelihood of instability [for the children] is far

too great.”

       The district court then concluded that termination of C.L.T.’s parental rights was

also in the children’s best interests. It recognized that C.L.T. had made progress in her

latest treatment program and that she had positive parenting skills while sober. Despite

C.L.T.’s earnest testimony about her possibility for sobriety after Project Turnabout, the

district court reviewed the many treatment opportunities that were not effective and her

demonstrated inability to remain sober outside a treatment or custodial environment.

Termination, it finally concluded, was preferable to the county’s likely continued

involvement with the family and the real possibility of ongoing disruption in the children’s

lives. Moreover, district court noted that the children’s need for permanency outweighed

V. and D.’s preference to remain with their parents, concluding that the “[c]hildren’s best

chance at stability comes via terminating the parental rights of both [p]arents.”




                                                 21
       Stability is a competing interest of the children that can outweigh the parties’

interests in preservation of the relationship. See In re Welfare of R.T.B., 492 N.W.2d 1, 4

(Minn. App. 1992) (“During this balancing process, the interests of the parent and child

are not necessarily given equal weight. Rather both the interests of the parent and child

are considered along with the circumstances of the particular case in an effort to determine

which of these interests is to predominate.”(quotations and citations omitted)). Given the

parents’ documented history of incarceration, chemical abuse, dependency treatment, and

relapse throughout the county’s lengthy involvement with the family, the district court did

not abuse its discretion in making the children’s stability a priority.

       In sum, the district court carefully reviewed and weighed the competing evidence

to determine that the needs of the children for stability and care outweighed the interests

of their parents, and of the two oldest children, in maintaining the parent-child bond.

Accordingly, the district court acted within its broad discretion by finding termination of

J.T.’s and C.L.T.’s parental rights to be in the children’s best interests.

       Affirmed.




                                              22